Case: 1:16-cv-01086 Document #: 167 Filed: 10/26/20 Page 1 of 1 PageID #:2772

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Gavin/Solmonese LLC
                                 Plaintiff,
v.                                                   Case No.: 1:16−cv−01086
                                                     Honorable Martha M. Pacold
Stephen L. Kunkel
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 26, 2020:


         MINUTE entry before the Honorable Martha M. Pacold:Defendant's motion in
limine [154] is stricken without prejudice and with leave to refile when the trial schedule
is reset.(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
